      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 1 of 50



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 NEXT FINANCIAL GROUP, INC.                      §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                 §              4:18-cv-4652
                                                      C.A. No. _____________
 THE OHIO NATIONAL LIFE                          §
 INSURANCE COMPANY, THE OHIO                     §
 NATIONAL LIFE ASSURANCE                         §
 CORPORATION, OHIO NATIONAL                      §
 EQUITIES, INC. and OHIO NATIONAL                §
 FINANCIAL SERVICES, INC.,                       §
                                                 §
          Defendants.                            §

                       EXHIBIT A - INDEX OF STATE COURT MATTERS

        Defendants, in connection with the removal of this case to the United States District Court

for the Southern District of Texas, Houston Division, file the index of state court matters, pursuant

to Local Rule 81, as follows:

           State Court Document                                     Date Filed
 1.        Docket Sheet                                             11/27/2018
 2.        Civil Case Information Sheet                             11/27/2018
 3.        Plaintiff’s Original Petition                            11/27/2018
 4.        Civil Process Request Form                               11/28/2018
 5.        Defendants’ Original Answer                              12/7/2018




Exhibit A - Index of State Court Matters                                                       Page 1
     Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 2 of 50



                                           Respectfully submitted,


                                           By:    /s/ Bill E. Davidoff
                                                  Bill E. Davidoff
                                                  Texas Bar No. 00790565
                                                  Fed. ID. No. 19513
                                                  bill.davidoff@figdav.com

                                           FIGARI + DAVENPORT, LLP
                                           901 Main Street, Suite 3400
                                           Dallas, TX 75202
                                           Tel: 214.939.2000
                                           Fax: 214.939.2090

                                           ATTORNEYS FOR DEFENDANTS


                                      CERTIFICATE OF SERVICE

       I certify that on December 10, 2018, a copy of foregoing document was electronically filed
though the CM/ECF system, which will automatically serve a Notice of Electronic Filing on the
following attorney:

        Andrew R. Harvin
        aharvin@drhrlaw.com
        Doyle, Restrepo, Harvin & Robbins, LLP
        The Lyric Centre
        440 Louisiana Street, Suite 2300
        Houston, Texas 77002
        Attorneys for Plaintiff

                                                  /s/ Bill E. Davidoff
                                                  Bill E. Davidoff




Exhibit A - Index of State Court Matters                                                   Page 2
             Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 3 of 50

                                         Harris County Docket Sheet


2018-84364
COURT: 164th
FILED DATE: 11/27/2018
CASE TYPE: Debt/Contract - Debt/Contract

                                   NEXT FINANCIAL GROUP INC
                                      Attorney: HARVIN, ANDREW R.

                                                  VS.

                        OHIO NATIONAL LIFE INSURANCE COMPANY


                                          Docket Sheet Entries
         Date          I Comment




2018-84364                                                                                Page 1 of 1

164                                                                             12/6/2018 10:15:21 AM



                                                                      EXHIBIT A-1
                              Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 4 of 50
                                                                                                                                                                                        11/27/2018 11:27:08 AM
                                                                                                                                                                                        Chris Daniel - District Clerk
                                                                                                              CIVIL CASE INFORMATION SHEET                                              Harris County
                                                                                                                                                                                        Envelope No: 29267407
                      CAusF, NUMBER (FOR                                       CLERK USE 0210,18,84364,4ccturt464.                                                                    uspyRUICHINSDN,4/UAEDALA
                                                                                                                                                                                        Filed: 11/27/2018 11:27:08 AM
                     STvuoNEXT FINANCIAL GROUP, INC.. V. THE OHIO NATIONAL LIFE INSURANCE COMPANY;
                      OHIO NATIONAL LIFE ASSURANCE CORPORATION; MO NATIONAL F.,QUITIES, INC. AM)
                                        OHIO NATIONAL FINANCIAL SERVICES, INC.
                                                                       (e,g, John Smiih v. Alt American Insurance Co; In ro Mary Ann Jones; ta the Matter oNhe Estate of George Jackson)

            A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family taw, probate, or mental
            health case or when a post-judgmera petition for modification or motion for enforcement is tiled in a family law case ; The information should be the best available at
            the time.of Wirt ,
                                                                                         .-
              Satista.Ct ri l'2rrvionSurgersott completing. case information sheet:         Names ofparties in case:                         Person gKslititxcfmktins. sheet is:
A                                                                                                                                                                                          ..m..01110:rpt,pkioaiNatoo
    :   Name:                                                                                                                   Plaintiff(sWetitioner(s):                                taNa*P100004iitipwi:.
    'Andrew R. Harvin                                                                    aharvin@drhrlaw.com                                                                                                 4enely
                                                                                                                                NEXT Financial Group,
        :Add ress:                                                                       Telephone:                             Inc.
            440 Louisiana #2300                                                          713-228-5100                                                                                     Additional Parties in Child Support Case:

                                                                                                                                                                                          Custodial Patent:
            City/State/Zip:                                                              Fax:
            Houston, TX 77002                                                            713-228-6138                           Defendant(s)/R.espondent(s):
                                                                                                                                                                                          Zi.i:Zustodial Parent:

                    gr.                           1                                      State Bar No:                          The Ohio National Life                                    Presumed Father:
                                                                                         09187900                               Insurance Company; Ohio
                                                                                                                                National Life Assurance
                                                                                                                                Corporation; Ohio National
                                                                                                                                Equities, Inc. and Ohio
                                                                                                                                National Financial
                                                                                                                                Services„ Inc.


                          ..\\NWO.V.VONN.S.N.W.N.\NNVINNSC,              ..,■■•■,,NS\\,,,ly...\\\•■                             tW.ZZtal \aUlg'lkt."     ateat.
                                                                                                                                                         e
                                                                                                                                                       Z\N                        e'LS,„„N„',N{,„„„`CCS,NRCRN\CC,, ,,,N,,X, \\„,,,,■„„„■■(,■„,,,„„
                ,tiallatits.S:M:PbEAVIgith:',mTLtTestELIAmiLialtissmi ,Felect oaly
             :..1

                •                                                                                     Civil                                                                                     Family Law
                                                                                                                                                                                                           • Post-judgiiient Aetions

s   Webt/c6E''
                          qmtrael                                                   __War ar !Menage__ _
                                                                                 ,3i44s*Olgiatte6,
                                                                                                                               Real Prospertl
                                                                                                                      riEminent Doniain/
                                                                                                                                                             L. 1V4rriage
                                                                                                                                                                 Annulment
                                                                                                                                                                          Relations_hip                          (non-Title JIV-Th
                                                                                                                                                                                                             :Aintoreement
                 Consurner/DTPA                                                  14ICOnstrigilon                         Condemnation                                  Declar:: Marriage Void               tnModification----Custody
               ,MDcbt/Contract                                                 :.1;a00*/*iilOP.lk*                    OPVitiatt                                      Divorce                                [ti viodification_Other
                C:1FraudiMisrepresentation                                      Meiterrosii'm                            (Vat:du,                                      *BWith
                                                                                                                                                                            Children                                        1V-D
               POther Debt/Contract:                                                FAMOOttlIttn,                     DTtc-trtat , in Ire Title                        MNo Children                   S.   MEnforeement/Modification
                                                                                                                      EXpor:1?•OperW:                                                                      OPaternity
        Foreclosure                                                                      MOi•e0I'                                                                                                          OReciprocals (UIFSA)
          Oliotne Equity----Expedited                                                    Other Professional                                                                                                OSupport Order
             Other Foreclosure
        oFrawhise                                                              0Mo:or Vehicle Accident                       Related to Criminal             ::•••

                                                                                                                                  Matters                                  Other Family Law                  Parent-Child Relationship_
        SInsurance                                                               Premises
        SLandlerdt fenant                                                      Product Liability
                                                                                                                       ElExpunetion                                  ClEnforce Forean                       ClAdoptionlAdoptiOn With
        EjNon-Competition                                                         Elksbestos/Silica                    Djudgment                                       :ludgment
                                                                                                                                                                       .                                       Termination
                                                                                                                       EINon-Disclosure                                   Ow Corpus                        ,141chitti Protection
        SPattilership                                                               Other Product Liability
        BOther Contract:                                                             List Product:                   • MSeizuretPorfeiture                                                                   iIChiId Suppoit
                                                                                                                       DAlrit of Habeas Corpus-                       .' ;:flOrtreteUt.41. 17iTreda            Custo0 or Visitation
                                                                                    Otlier Injury or Damage:             1're-indictmt
                                                                                                                         .


                                                                                                                       00ther;
                                                                                                                                    en                                 $eniOY.atof Disabilities
                                                                                                                                                                       of Minority
                                                                                                                                                                     DOther:
                                                                                                                                                                                                            MOPotanity/Parentage
                                                                                                                                                                                                               OestUti.Mml Parenting
                                                                                                                                                                                                               Grandparent AcMs

                      Employment                                                                               Other Civil                                                                                    Termination of Parental
        •                                                                                                                                                                                                     Rights
                Discrimination                                                    AdMinisti-ative Appeal                 tIawyer Discipline
            I:Retaliation                                                       ElAmitrust/tinfair                     OPerpetuate Testimony                                                                  Other Parent-Child:
            Diermination                                                          Competition                          ElSecurities/Stock
            Oworkers' Compensation                                              Ocode Violations                          Tortious Interference
            DOther Employment:                                                  OForeign Judgment                      El Other:
                                                                                  Intellectual Property
                                 TR x                                                                                               . Praha.le (I . Mental Health
             larfax Appraisal                                                   Probate/Wilisantestate Administration                                          Guardianship—Adult
             C)Tax Delinquency                                          :1'.          DDependent Administration                                        OGuardianship-----Minor
             0 Other Tax                                                A             ElIndependent Administration                                     tiJMentai Health
                                                                         I.           1210ther Estate. Proceedings                                     MOther'• .,,,,,,,,,
...i.i.,.....,,,v.i.i>...,,.......v.f....sw a s . ....w.w.,........ -v.:cc...N. ...vcoNsvx
43. Indicate ,proeedure or remsdy. If wHeable (Tv select ?nom than 1):

                                                                                                                                                                                      EXHIBIT A-2
                                                                       Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 5 of 50

                                                    1740* fiom Mniiicionl or Justice Court                                                    .:.:..1)eelaoh:n:y.. Judgment                        .L4*.nt..„ Remedy
                                                                                                                                                                                                               .. ..
                                                      a Ari.iii.o qw.m..1,1t.04. '                                                           :„:,:i.,  .'„f - , • r
                                                                                                                                             wc...,.arrominol,.:                                    11,4t*.tive Order
                                                      falmo*ot
                                                      slmo al:twins,                                                                         kii:1405e,                                         IJNPeWati:On:
                                                            gW0*.i:                                                                          111.WW4OW...                                         Thnporarrikestraining Order/Want:4Mo
                                                                   Actio n —,.......ww„.,.......,,.,,,,,........,......,,,,,,,,,..........
                                                                           ..„...... . ... .... . .                   .                :,         Xklite911.............*........wwws,         LI. 212a.    ,„,......,--,..,,,,,:„.,—,„...„..*„.........„
                                                                                                                                                                                .... .... .. .          ......•
                                                    -7 4,..-71.a.04.3,....t.t*A:1*.i,,,601. :1.0.04digrA.L: vs.P011.0.m.i..0k.i,#'
                                                                                            ..,..
                                                    ' ......................................... d'tWaie7s-ot:.any kfnd:P;;;;;Ittes:co;1;;;;;;;;;77;;;Tidgrricnt interest, and attorney tees
                                                         E.;:ai:lhart $100,000 and nonnmonetaly relief
                                                       4c)v.p.; $100,1)001butnot more than $200,000
                                                        ‘
                                                      k:10.V.Vi.$20000 hut nOi:Wee.than $1,000,000 .4 5re,r--; 47c. f eh-4 0'61 611 M
                                                      MVAzt $1,000 ,t106
                                                                                                                                                                                                                                                Rev 2/ 1 3
Certified Document Number: 8273 0028 - Page 2 of2
           Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 6 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


    Certified Document Number:         82730028 Total Pages: 2




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 7 of 50

                                                                                                                                                   11/27/2018 11:27 AM
                                                                                                                             Chris Daniel - District Clerk Harris County
                                                                                                                                                Envelope No. 29267407
                                                                            2018-84364 / Court: 164                                              By: Miaeda Hutchinson
                                                                                                                                            Filed: 11/27/2018 11:27 AM

                                                                                    CAUSE NO.

                                                    NEXT FINANCIAL GROUP, INC.                        IN THE DISTRICT COURT OF

                                                          Plaintiff;

                                                    VS.

                                                    THE OHIO NATIONAL LIFE
                                                    INSURANCE COMPANY;                                HARRIS COUNTY, TEXAS
                                                    OHIO NATIONAL LIFE
                                                    ASSURANCE CORPPORATION;
                                                    OHIO NATIONAL EQUITIES,
                                                    INC. and OHIO NATIONAL
                                                    FINANCIAL SERVICES, INC.

                                                          Defendants.                                       JUDICIAL DISTRICT

                                                                            PLAINTIFF'S ORIGINAL PETITION

                                                    TO THE HONORABLE COURT:

                                                          NEXT Financial Group, Inc. ("NEXT") files this Original Petition complaining of

                                                    Defendants The Ohio National Life Insurance Company, Ohio National Life Assurance

                                                    Corporation, and Ohio National Equities, Inc., (collectively "Ohio National") and Ohio

                                                    National Financial Services, Inc. ("ONFS") and in support thereof would respectfully show

                                                    the Court as follows:
CertifiedDocument Number: 82730022 - Page 1 o f13




                                                                                                 I.
                                                                                  DISCOVERY CONTROL PLAN

                                                           Plaintiff's intends to conduct discovery under Level 2 of TEX. R. Cry. P. 90.3.




                                                                                                                              EXHIBIT A-3
                                                        Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 8 of 50




                                                                                                PARTIES

                                                                1.   Plaintiff NEXT Financial Group, Inc. is a registered broker dealer,

                                                       incorporated in Virginia, with its principal place of business in Houston, Harris County,

                                                       Texas.

                                                                2.   Defendant The Ohio National Life Insurance Company is a corporation

                                                       organized under the laws of Ohio, with its principal place of business at One Financial

                                                       Way, Cincinnati, Ohio 45242. It may be served with process through its registered agent,

                                                       Corporation Service Company, 211 E. 7t h St., Suite 620, Austin, Texas 78701-3218.

                                                                3.   Defendant Ohio National Life Assurance Corporation is a corporation

                                                       organized under the laws of Ohio with its principal place of business at One Financial Way,

                                                       Cincinnati, Ohio 45242. It may be served with process with its registered agent

                                                       Corporation Service Company, 211 E. 7th St., Suite 620, Austin, Texas 78701-3218.

                                                                4.   Defendant Ohio National Equities, Inc. is a corporation organized under the

                                                       laws of Ohio with its principal place of business in Cincinnati, Ohio 45242. Ohio National

                                                       Equities is an independent broker-dealer, which has done business in this state inter alia

                                                       by contracting with NEXT, a Texas resident, pursuant to the Selling Agreement which is
Certified Document Number: 8 273 0022 - Page 2 of 13




                                                       the subject of this suit and is performed in whole or in part in this state. Ohio National

                                                       Equities, Inc. has not designated a registered agent for service in this state. Accordingly,

                                                       it may be served with process through the Secretary of State pursuant to TEX. CIV. PRAC.

                                                       & REM. CODE §17.044 at Service of Process, Texas Secretary of State, P. 0. Box 12079,

                                                       Austin, Texas 78711-2079. Secretaiy of State may forward the duplicate copy of process

                                                                                                     2
                                                       Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 9 of 50




                                                      to the home office of Ohio National Equities, Inc. at 237 William Howard Taft Road,
                                                      Cincinnati, Ohio 45219 by certified mail, return receipt requested, or registered mail.

                                                             5.      Defendant Ohio National Financial Services, Inc. ("ONFS") is a corporation

                                                      organized under the laws of Ohio with its principal place of business in Cincinnati, Ohio

                                                      45242. It is the sole parent of the Ohio National Life Insurance Company, has conducted
                                                      business in Texas, and has committed a tort in whole or in part in this state, as described in

                                                      paragraphs 13, 18 and 28 of this Original Petition. Accordingly, it may be served with
                                                      process through the Secretaiy of State pursuant to TEX. CIV. PRAC. & REM. CODE §17.044

                                                      at Service of Process, Texas Secretary of State, P. O. Box 12079, Austin, Texas 78711-
                                                      2079. A duplicate copy of the process may be sent by the Secretary of State to the home

                                                      office of Ohio National Financial Services, Inc. at One Financial Way, Cincinnati, Ohio

                                                      45242, by certified mail, return receipt requested, or registered mail.


                                                                                        JURISDICTION AND VENUE

                                                             6.      This Court has jurisdiction over this action because all parties have
                                                      conducted business in Harris County, Texas and the amount in controversy is within the

                                                      jurisdictional limits of this court.
Certified Document Number: 8273 0 022 - Page 3 of13




                                                             7.      Venue is proper in Harris County, Texas pursuant to TEX. CIV. PRAC. & REM.

                                                      CODE §15.001 et seq.    because it is the county in which all or a substantial part of the events

                                                      or omissions giving rise to the claim occurred and is the county in which Plaintiff resided

                                                      when the causes of action accrued.



                                                                                                      3
                                                       Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 10 of 50




                                                                                       FACTUAL BACKGROUND

                                                               8.    In 2001, Ohio National and Plaintiff NEXT entered into a Selling Agreement,

                                                      pursuant to which NEXT inter alia agreed to sell Ohio National's variable annuity
                                                      contracts through NEXT' s representative sales agents, with commissions to be paid under
                                                      a Schedule of Commissions. True and correct copies of the relevant portions of the Selling
                                                      Agreement and Schedule of Commissions ("Commission Schedule") are attached hereto

                                                      as Exhibits A and B.

                                                               9.    Pursuant to the Selling Agreement, NEXT' s representatives have taken

                                                      applications for, recommended, and sold hundreds of variable insurance policies and

                                                      variable annuity contracts issued by the Ohio National Life Insurance Company and its

                                                      subsidiary, Ohio National Life Assurance Corporation, to customers for more than 15

                                                      years.
                                                               10.   The Selling Agreement provides that Ohio National will compensate Plaintiff

                                                      NEXT and its representatives for their services rendered as follows:

                                                               9. COMMISSION PAYABLE
                                                               "Commissions payable in connection with the contract shall be paid to
Certified Document Number: 8273 0022 - Page 4 of 13




                                                               [NEXT], or its affiliated insurance agency, according to the Commission
                                                               Schedule(s) relating to this Agreement as they may be amended from time to
                                                               time and in effect at the time the contract payments are received by [Ohio
                                                               National].

                                                               The tefins of compensation shall survive this Agreement unless the
                                                               Agreement is terminated for cause by [Ohio National] provided that [NEXT]
                                                               remains a broker-dealer in good standing with the NASD and other state and
                                                               federal regulatory agencies and that [NEXT] remains the broker-dealer of
                                                               record for the account."
                                                                                                    4
                                                        Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 11 of 50




                                                               By its terms, the Selling Agreement cannot be amended except by writing signed by

                                                       all parties.
                                                               11.    The Commission Schedule attached to the Selling Agreement provides:

                                                               "Trail commissions will continue to be paid to the broker-dealer of record
                                                               while the Selling Agreement remains in force and will be paid on a particular
                                                               contract until the contract is surrendered or annuitized."
                                                       (Emphasis added)

                                                               12.    As the broker of record for Ohio National insurance policies and annuities,

                                                       NEXT has performed its obligations under the Selling Agreement. Among other things,

                                                       NEXT has assumed the responsibility for (a) training and supervising all of its registered
                                                       representatives in the offer and sale of the insurance policies and annuity contracts, (b)
                                                       supervising and reviewing its representatives' use of sales literature, advertising and all

                                                       other communications with the public, and (c) reviewing all sales for suitability and all
                                                       applications for completeness and correctness as to form. In addition, NEXT has expressly

                                                       agreed that neither it nor its representatives will induce agents to leave Ohio National,

                                                       engage in any course of conduct to systematically replace contracts issued by Ohio
                                                       National or recommend or cause the surrenders of cash values of the contracts in order to
Certi fied Docum ent Number 8273 0022 - Page 5 of 13




                                                       purchase or exchange for insurance or annuities issued by other insurance companies
                                                       unless such action is in the interest of the contract owners. NEXT has further agreed that

                                                       it would not do anything prejudicial to Ohio National's interest or the interests of its

                                                       contract owners.



                                                                                                      5
                                                         Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 12 of 50




                                                               13.    By letter dated September 21, 2018, Defendant ONFS, gave written notice

                                                        to NEXT of the intent of Ohio National to terminate all selling agreements effective
                                                        December 12, 2018, and further notified NEXT that "all individual annuity trail

                                                        compensation will cease at that time" (hereinafter the "Termination Notice"),

                                                        notwithstanding its prior agreement to pay trail commissions on particular contracts until
                                                        the contracts are surrendered or annuitized. A true and coned copy of the Termination

                                                        Notice is attached hereto as Exhibit C.

                                                               14.    Defendants' Termination Notice, and particularly its stated intent to cease

                                                        paying trail commissions on individual annuity contracts, constitutes a material breach and
                                                        repudiation of the Selling Agreement. Indeed, it is simply a scheme designed to save

                                                        Defendants money, as Ohio National has chosen to cease marketing certain variable

                                                        annuity contracts that it deems no longer profitable.

                                                               15.    The scheme is even more pernicious as Defendants, by withholding
                                                        compensation, are attempting to induce registered representatives of NEXT and other

                                                        companies to offer alternative products that may not be as favorable to, or in the best

                                                        interest of, their customers. For example, one of the contracts issued by Ohio National was
Certified Do cument Number: 8273 0022 - Page 6 o f 13




                                                        a variable annuity with a guaranteed minimum income benefit rider ("GMIB Annuity
                                                        Contract"). The GMIB Annuity Contract provides a guaranteed retirement income for life,

                                                        regardless of the performance or value of the underlying contract investments. Thus, even
                                                        if a combination of underperforming investments, contract fees and income distributions

                                                        were to cause the annuity's account value to fall to zero, Ohio National is nonetheless
                                                        contractually responsible for continuing to pay a certain level of guaranteed income for the
                                                                                                      6
                                                      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 13 of 50




                                                     lifetime of the client. As it has concluded that such contracts are no longer profitable, Ohio

                                                     National has decided to exit this market and to cease paying the trail commissions which
                                                     compensate NEXT and its representatives for continuing to advise their clients and service

                                                     the contracts.

                                                            16.       By shutting off trail commissions, Ohio National will pass onto NEXT the

                                                     ongoing costs and risks associated with servicing those clients who choose to keep their

                                                     variable contracts issued by Ohio National. Servicing a contract is complicated and
                                                     requires an analysis of, among other things, the amount of withdrawals allowed per year in

                                                     the contract, the timing of the withdrawals, the timing of annuitization, and the expected

                                                     return per year from the annuity contract. And, deciding whether a contract should be
                                                     surrendered or exchanged for another product is likewise complicated, necessarily

                                                     involving a suitability analysis required by law.

                                                             17.      In an effort to circumvent its obligations, Ohio National has decided to

                                                     directly solicit NEXT's clients to give up their annuity contract benefits. By letters dated

                                                     on or about October 19, 2018, Defendant ONFS transmitted written offers by Ohio
                                                     National to buy out the variable annuity contracts issued to NEXT' s clients. (The "Buyout
CertifiedDocument Number: 8273 0022 - Page 7 o f13




                                                     Offer"). A true and correct copy of one such letter is attached hereto as Exhibit D. Ohio

                                                     National has offered an enhanced value, essentially a bonus, to induce clients to suiTender

                                                     their variable annuities with guaranteed minimum income benefits. The Buyout Offer is
                                                     misleading in several ways. First, in many instances, the value enhancement is less than

                                                     the guaranteed income benefits which Ohio National would have to pay to the clients over

                                                     their lifetime. Second, the Buyout Offer notifies the clients to review carefully a
                                                                                                     7
                                                       Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 14 of 50




                                                      misleading prospectus supplement and advises the clients to contact their financial

                                                      professional for advice. The prospectus supplement falsely provides:
                                                            "We will not pay broker-dealers compensation if you accept the Offer. Your
                                                            financial professional may receive compensation from his or her broker-
                                                            dealer if you maintained your ONcore variable annuity which may provide
                                                            them an incentive in recommending whether or not you should accept the
                                                            offer. Contact your financial professional for information about the
                                                            compensation he or she receives."
                                                      In fact, NEXT' s representatives will not receive any compensation if clients refuse the

                                                      Buyout Offer. Thus, Ohio National misleadingly attempts to induce clients to accept the

                                                      Buyout Offer by falsely informing them that their advisor has a financial incentive to
                                                      persuade them to keep their annuity

                                                             18. Moreover, without any consideration, Defendants have sought, by a second

                                                      letter, dated September 21, 2018, to shift the entire risk associated with Defendants' Buyout
                                                      Offer to NEXT and its financial representatives and unilaterally impose a "hold harmless

                                                      and indemnity" obligation upon NEXT.
                                                             In addition, your firm shall hold harmless and indemnify [Ohio National] for
                                                             any loss or expense suffered as a result of any violation of, or non-compliance
                                                             with, any applicable law or regulation, related to the servicing of the
                                                             Contracts or to any information accessed or information or order entered via
                                                             the Customer Information Services or any fraudulent use of the customer
Certified Document Number: 8 273 0022 - Page 8 of13




                                                             information services.
                                                      A true and correct copy is attached hereto as Exhibit E. In other words, if any customer

                                                      brings an action related to the Buyout Offer or a decision to continue with his or her

                                                      variable annuity contract, Ohio National will attempt to hold NEXT responsible for the

                                                      defense and liability, if any, of the parties under this clause, without any compensation or

                                                      other consideration whatsoever.
                                                                                                    8
                            Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 15 of 50




                                  19.       Regardless of the merits of the Buyout Offer, Ohio National expects NEXT

                           and its representatives to advise their clients with respect to the Buyout Offer and continue
                           to service those contracts which remain in place in future years, all without compensation.

                           Ohio National's notice to terminate all trail commissions is a material breach and

                           repudiation of the Selling Agreement and contravenes the representations it has made in

                           the prospectus supplement.

                                                                          V.
                                                                 CAUSES OF ACTION

                           Count 1 - Declaratory Judgment Relief

                                  20.       Plaintiff repeats, re-alleges and incorporates by reference the allegations

                           contained in the preceding paragraphs as it fully stated herein.

                                  21.       Pursuant to TEX. R. Civ. P. §37.001 et seq. Plaintiff requests that this Court
                           construe the Selling Agreement and declare, as a matter of law, that Ohio National is
                           obligated to pay trail commissions on all variable annuity contracts issued by Ohio National

                           until any particular contract is surrendered or annuitized. Further, Plaintiff requests that
                           this Court construe the letter of September 21, 2018, referenced in paragraph 18, and

                           declare it invalid, as a matter of law, since (i) it has not been agreed to by NEXT in writing,
8 2730022 - Page 9 of 13




                           as required to amend the Selling Agreement and (ii) is without consideration.

                                   22.      There is an actual and justiciable controversy between the parties with regard

                           to this issue.
 CertifiedDocument Numb




                                                                            9
                                                    Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 16 of 50




                                                    Count 2 - Breach of Contract

                                                           23.    Plaintiff repeats, re-alleges and incorporates by reference the allegations
                                                    contained in the preceding paragraphs as if fully stated herein.

                                                           24.    Ohio National's notice to cease paying trail commissions constitutes a
                                                    material breach and repudiation of the express terms of the Selling Agreement and the duty

                                                    of good faith and fair dealing implied in every contract. Ohio National's breach and

                                                    repudiation of the Selling Agreement irreparably harms Plaintiff and its registered
                                                    representatives who are expected to continue to service contracts issued by Ohio National

                                                    without compensation due under the Selling Agreement. Accordingly, Plaintiff is entitled
                                                    to specific perfoimance of the terms of the Selling Agreement, requiring Ohio National to

                                                    pay trail commissions on all variable annuity contracts, on which NEXT' s representatives

                                                    are of record, until such contracts are surrendered or annuitized. Ohio National has the
                                                    present ability to perform...it just won't. Indeed, Ohio National has been performing, and
                                                    represents that it will continue to provide customer service to clients under those annuity

                                                    contracts which are not surrendered.
                                                           25.    Plaintiff has no adequate remedy of law inasmuch as damages cannot be
CertifiedDocument Number: 82730022 - Page 10 of13




                                                    calculated with any reasonable certainty at the present time and is dependent upon

                                                    circumstances beyond the control of NEXT, including but not limited to, the duration of
                                                    each customer's life and annuity contract, the number and amount of withdrawals made by

                                                    each customer and the timing thereof, as well as the timing of each customer's decision, if

                                                    any, to annuitize and the corresponding contract value as of the date of annuitization.


                                                                                                  10
                                                       Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 17 of 50




                                                              26.    In addition, NEXT will have incurred actual damages in the amount of the

                                                       trailing commissions which will have been earned, yet not paid by Ohio National, as of the
                                                       time of trial. That amount will likely be in excess of $200,000. Alternatively, in the event

                                                       that specific performance is not available in equity, NEXT requests that it recover its full
                                                       damages, in excess of $1 million.
                                                       Count 3 Tortious Interference with Contract
                                                               -




                                                              27.    Plaintiff repeats, re-alleges and incorporates by reference the allegations
                                                       contained the preceding paragraphs as if fully stated herein.

                                                              28.    Defendants have tortiuously interfered with the relationships between NEXT
                                                       and its clients who have purchased variable annuity contracts. Specifically, their notice to

                                                       cease paying trail commissions irreparably harms NEXT and its representatives, depriving

                                                       them of compensation owed for servicing their clients' contracts. Moreover, Defendants'
                                                       transmission of the Buyout Offer is intended to induce clients to cancel their variable

                                                       annuity contracts and all attached riders with the purpose of benefiting Defendants rather
                                                       than serving the best interests of many of NEXT' s clients. This irreparably injures NEXT

                                                       and its representatives, leaving them with the obligation to service contracts without just
Certified Document Number: 82730022 - Page 1 1 of 13




                                                       compensation.

                                                       Conditions Precedent

                                                              29.    All conditions precedent to the relief sought herein have been met.
                                                       Attorney's Fees

                                                              30.    Plaintiff repeats, re-alleges and incorporates by reference the allegations

                                                       contained in each of the preceding paragraphs as if fully stated herein.
                                                                                                     11
                                                      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 18 of 50




                                                             31.    Plaintiff sues Defendants for reasonable and necessary attorneys' fees

                                                      incurred (i) pursuant to TEX. CIV. P. & REM. CODE §37.009 and 38.001 et seq., and for all

                                                      costs, and (ii) as a result of its unilateral decision in bad faith to breach and repudiate the

                                                      Selling Agreement.

                                                                                                    VI.
                                                                                      REQUEST FOR DISCLOSURE

                                                             Defendants are hereby requested to disclose, within fifty (50) days of service of this

                                                      request, the information or material described in TEX. R. Cw. P. 194.2(a-1).

                                                                                                   VII.
                                                                                              JURY DEMAND

                                                             Plaintiff demands a trial by jury.

                                                             WHEREFORE, PREMISES CONSIDERED, Plaintiff NEXT Financial Group, Inc.

                                                      prays that upon hearing and fmal trial, it recover all of the relief requested, both equitable

                                                      and legal, including but not limited to, judgment against Ohio National declaring the rights

                                                      and obligations of the parties under the Selling Agreement, the Termination Notice and

                                                      letter of September 21, 2018 (referenced in paragraph 18), and for an award of specific

                                                      peiformance of the Selling Agreement as requested herein, for its actual damages against
Certified Document Number: 8273 0022 - Page 12 of13




                                                      Ohio National and ONFS and for reasonable and necessary attorneys' fees, costs of court

                                                      and prejudgment and post judgment interest against all Defendants, and for such other and

                                                      further relief, both general and special, to which Plaintiff may be justly entitled.




                                                                                                     12
                                                        Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 19 of 50




                                                                                        Respectfully submitted,

                                                                                        DOYLE RESTREPO HARVIN & ROBBINS, L.L.P.

                                                                                        By: /s/ Andrew R. Harvin
                                                                                        Andrew R. Harvin
                                                                                        State Bar No. 09187900
                                                                                        aharvin@drhrlaw.com
                                                                                        The Lyric Centre
                                                                                        440 Louisiana Street, Suite 2300
                                                                                        Houston, Texas 77002
                                                                                        (713) 228-5100 (telephone)
                                                                                        (713) 228-6138 (facsimile)

                                                                                        ATTORNEYS FOR PLAINTIFF
                                                                                        NEXT FINANCIAL GROUP, INC.
Certified Document Number: 8 273 0022 - Page 13 of 13




                                                                                           13
           Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 20 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


     Certified Document Number:        82730022 Total Pages: 13




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                              Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 21 of 50



                                                                                                201 EggAINS6*M1MR: 1 64
                                                     Agreement, made this                     date of              Cay
                                                                                                                KiCiar         , 200 by and between The Ohio National Life
                                                     Insurance Company ("ONL"), an Ohio Corporation; Ohio National Life Assurance Corporation, an Ohip corporation; Ohio
                                                     National Equities, Inc. ("ONEQ"), an Ohio Corporation, andOiarrit                   ("BD"), a           — Corporation.
                                                                                                                                             14-

                                                     Whereas, The Ohio National Life Insurance Company and its                required for the sale of the Contracts, and that the BD is a
                                                     subsidiary, Ohio National Life Assurance Corporation                     member of the NASD.
                                                     (collectively referred to as "ONL"), issue certain variable
                                                     insurance contracts/policies ("Contracts") described in this        d. ONL represents to BD that the Contracts, including
                                                     Agreement, which are deemed securities under the Securities            related separate accounts, shall comply with the
                                                     Act of 1933 ("1933 Act"); and                                          registration and all other applicable requirements of the
                                                                                                                            1933 Act and the Investment Company Act of 1940, and
                                                     Whereas, ONEQ is duly licensed as a Broker/Dealer with the             the rules and regulations thereunder, including the terms
                                                     National Association of Securities Dealers, Inc. ("NASD") and          of any order of the SEC with respect thereto.
                                                     the Securities and Exchange Commission ("SEC"); and
                                                                                                                         e.   ONL represents to BD that the Contracts it issues have
                                                     Whereas, ONL has appointed ONEQ as the Underwriter of the                been duly filed and approved by the state insurance
                                                     Contracts; and                                                           departments in such jurisdictions where it is authorized to
                                                                                                                              transact business, unless otherwise indicated in the
                                                     Whereas, ONL and ONEQ propose to have BD's                               Schedule of Commissions.
                                                     representatives ("Representatives") who are, or will become,
                                                     duly licensed insurance agents solicit sales of the Contracts;      f.   ONL represents to BD that the Contract prospectuses
                                                     and                                                                      included in ONL's Registration Statement and in post-
                                                                                                                              effective amendments thereto, and any supplements
                                                     Whereas, ONEQ delegates to BD, to the extent legally                     thereto, as filed or to be filed with the SEC, as of their
                                                     permitted, training and certain administrative responsibilities          respective dates, contain or will contain, all statements
                                                     and duties in connection with sales of the Contracts;                    and information which are required to be stated therein by
                                                                                                                              the 1933 Act and in all respects conform or will conform,
                                                     NOW THEREFORE, in consideration of the premises and                      to the requirements thereof.
                                                     mutual promises contained herein, the parties hereto agree as
                                                     follows:
                                                                                                                         3. COMPLIANCE WITH NASD CONDUCT RULES
                                                     1. APPOINTMENT                                                         AND FEDERAL AND STATE SECURITIES AND
                                                                                                                            STATE INSURANCE LAWS
                                                     ONL and ONEQ hereby appoint BD to supervise solicitations
                                                     of the Contracts, and to facilitate solicitations of sales of the   BD agrees to abide by all rules and regulations of the NASD,
                                                     Contracts which are described in the Schedule(s) of                 including its Conduct Rules, and to comply with all applicable
                                                     Commissions attached hereto.                                        state and federal laws and the rules and regulations of
Certified Document Number: 8273 0023 - Page 1 of 6




                                                                                                                         authorized regulatory agencies affecting the sale of the
                                                     2. REPRESENTATIONS                                                  Contracts.

                                                     a. ONL, ONEQ and BD each represents to the others that it           4. LICENSING AND/OR APPOINTMENT OF
                                                         and the below signed officers have full power and                  REPRESENTATIVES
                                                         authority to enter into this Agreement.
                                                                                                                         BD certifies that any Representative who requests appointment
                                                     b. ONEQ represents to BD that it is registered as a                 from ONL has not been convicted of a felony or a
                                                         Broker/Dealer under the Securities Exchange Act of 1934         misdemeanor involving fraud or dishonesty. BD shall assist
                                                         ("1934 Act") and under the Blue Sky Laws of each                ONL and ONEQ in the licensing and/or appointment of
                                                         jurisdiction in which such registration is required for the     Representatives under applicable insurance laws to sell the
                                                         sale of the Contracts and that ONEQ is a member of the          Contracts (see attached General Letter of recommendation).
                                                         NASD.                                                           BD understands that ONL reserves the right to refuse to
                                                                                                                         appoint any Representative or, once appointed, to thereafter
                                                     c. BD represents to ONEQ that it is registered as a                 terminate the same. BD shall notify ONEQ if any
                                                         Broker/Dealer under the 1934 Act and under the Blue Sky         Representative ceases to be a registered representative of BD,
                                                         Laws of each jurisdiction in which such registration is

                                                                                                                 EXHIBIT A
                                                               Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 22 of 50




                                                     or if any Representative becomes the subject of adverse action          an application which is rejected. Contracts issued on accepted
                                                     (e.g., an amended U-4).                                                 applications will be forwarded to BD or its Representatives for
                                                                                                                             delivery to the Contract Owner within five (5) days after the
                                                     5. SUPERVISION OF REPRESENTATIVES                                       date of issue, unless otherwise agreed by the parties hereto.

                                                     BD shall have full responsibility for training and supervision          8. PAYMENTS RECEIVED BY BD
                                                     of all Representatives associated with ED who are engaged
                                                     directly or indirectly in the offer or sale of the Contracts and        All premium payments (hereinafter collectively referred to as
                                                     all such persons shall be subject to the control of BD with             "Payments") are the property of ONL and shall be transmitted
                                                     respect to such persons' activities in connection with the sale         to ONL by BD immediately in accordance with the
                                                     of the Contracts. BD shall comply with the administrative               administrative procedures of ONL without any deduction or
                                                     procedures of ONL and ONEQ involving state and federal                  offset for any reason, unless otherwise agreed by the parties
                                                     securities law and state insurance law.                                 hereto. CUSTOMER PREMIUM CHECKS SHALL BE
                                                                                                                             MADE PAYABLE TO THE ORDER OF 'THE OHIO
                                                     Before Representatives engage in the solicitation of                    NATIONAL LIFE INSURANCE COMPANY."
                                                     applications for the Contracts, BD will cause: (1) the
                                                     Representatives to be registered representatives of BD; (2) the         9.   COMMISSIONS PAYABLE
                                                     Representatives to qualify under applicable federal and state
                                                     laws to engage in the sale of the Contracts; (3) the                    Commissions payable in connection with the contracts shall be
                                                     Representatives to be trained in the sale of the Contracts; and         paid to BD, or its affiliated insurance agency, according to the
                                                     (4) the Representatives to limit solicitations for the Contracts        Commission Schedule(s) relating to this Agreement as they
                                                     to jurisdictions where ONL has authorized such solicitation.            may be amended from time to time and in effect at the time the
                                                                                                                             Contract Payments are received by ONL. ONL reserves the
                                                     BD is specifically charged with the responsibility of                   right to: revise the Commission Schedules at any time upon at
                                                     supervising and reviewing its Representatives' use of sales             least thirty (30) days prior written notice to BD;. ONL also
                                                     literature and advertising and all other communications with            reserves the right to adjust the compensation payable on sales
                                                     the public in connection with the Contracts. No sales                   of ONL products that replace existing ONL contracts; and
                                                     solicitation, including the delivery of supplemental sales              offset future compensation payable to BD against any
                                                     literature or other such materials, shall occur, be delivered to,       compensation to be returned to ONL by ED. Compensation to
                                                     or used with a prospective purchaser unless accompanied or              the ED's Representatives for Contracts solicited by the
                                                     preceded by appropriate then current prospectus(es).                    Representatives and issued by ONL will be governed by
                                                                                                                             agreement between BD and its Representatives and its
                                                     In the event a Representative fails to meet the BD's rules and          payment will be the BD's responsibility. In those states where
                                                     standards with respect to the solicitation of Contracts, BD shall       express assignment of commissions is required, BD hereby
                                                     act to terminate the sales activities of such Representative            assigns its representatives' commissions to its affiliated
                                                     relating to the Contracts.                                              insurance agency for those states.

                                                     6. SALES PROMOTION MATERIAL AND                                         BD will not pay any compensation to an agent licensed
                                                        ADVERTISING                                                          pursuant to this Agreement until such agent is authorized to
                                                                                                                             receive such compensation under applicable state law.
Certified Document Number: 8273 0023 - Page 2 of 6




                                                     No sales promotion materials or advertising relating to the
                                                     Contracts shall be used by BD unless the specific items have            The terms of compensation shall survive this Agreement unless
                                                     been approved in writing by ONL.                                        the Agreement is terminated for cause by ONL, provided that
                                                                                                                             BD remains a broker-dealer in good standing with the NASD
                                                     7. SECURING APPLICATIONS                                                and other state and federal regulatory agencies and that BD
                                                                                                                             remains the broker-dealer of record for the account.
                                                     All applications for Contracts shall be made on application
                                                     forms supplied by ONL. BD will review all sales for                     10. CANCELLATION OF POLICY
                                                     suitability and all applications for completeness and
                                                     correctness as to form. BD will promptly, but in no case later          If ONL refunds premiums or returns contract values and
                                                     than the end of the next business day following receipt by BD,          waives surrender charges on any Contract for any reason, then
                                                     forward to ONL all complete and correct applications for                no commission will be payable with respect to said premiums
                                                     suitable transactions, together with any payments received with         and any commission previously paid for said premiums shall
                                                     the applications. ONL reserves the right to reject any Contract         be refunded to ONEQ. However, ONL will not refund
                                                     application and return any payment made in connection with              premiums or return contract values and waive surrender

                                                                                                                         2
                                                            Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 23 of 50




                                                   charges to satisfy customer complaints without prior                     BD agrees to notify ONEQ in a timely fashion of any
                                                   notification to BD                                                       disciplinary proceedings against any of BD's Representatives
                                                    ONEQ agrees to notify BD within thirty (30) days after it               arising from the solicitation of sales of the Contracts or any
                                                   receives notice from ONL of any premium refund or a                      threatened or filed arbitration action or civil litigation arising
                                                   commission chargeback.                                                   out of BD's solicitation of the Contracts.

                                                   11. ADDITIONAL PARTY TO THIS AGREEMENT                                   18. BOOKS AND RECORDS

                                                   In the event that BD is not licensed as an insurance agency in            ONL, ONEQ and BD agree to maintain their books, accounts
                                                   any state where it wishes to solicit contracts, but utilizes an          and records so as to clearly and accurately disclose the nature
                                                   affiliated entity to satisfy state insurance laws, such affiliated       and details of transactions and to assist each other in the timely
                                                   entity shall sign this Agreement and BD shall countersign this           preparation of records. ONEQ and BD shall each submit such
                                                   Agreement, and BD and its affiliated entity shall be duly                records to the regulatory and administrative bodies which have
                                                   bound thereby. All references to BD in this Agreement shall              jurisdiction over ONL or the underlying mutual fund shares.
                                                   include any affiliated insurance entity.
                                                                                                                            Each party to this Agreement shall promptly furnish to the
                                                   12. HOLD HARMLESS AND INDEMNIFICATION                                    other party any reports and information which the other party
                                                       PROVISIONS                                                           may reasonably request for the purpose of meeting its
                                                                                                                            reporting and recordkeeping requirements under the insurance
                                                   No party to this Agreement will be liable for any obligation,            laws of any state, and under federal and state securities laws or
                                                   act or omission of the other. Each party to this Agreement will          the rules of the NASD.
                                                   hold harmless and indemnify ONL, ONEQ, and BD as
                                                   appropriate, for any loss or expense suffered as a result of the         19. LIMITATIONS
                                                   actual or alleged violation of, or noncompliance with, any
                                                   applicable law or regulation by a party or by an Associated              No party other than ONL shall have the authority on behalf of
                                                   Person of that party. The term "Associated Person" as used               ONL to make, alter, or discharge any Contract issued by ONL,
                                                   herein shall be defined consistently with the definition of such         to waive any forfeiture or to grant, permit, or extend the time
                                                   term as contained in Article I of the NASD By-laws.                      of making any Payments, or to alter the forms which ONL may
                                                                                                                            prescribe, or to substitute other forms in place of those
                                                   13. NON-ASSIGNABILITY PROVISION                                          prescribed by ONL; or to enter into any proceeding in a court
                                                                                                                            of law or before a regulatory agency in the name of or on
                                                   This Agreement may not be assigned by any party except by                behalf of ONL.
                                                   mutual consent.
                                                                                                                            20. TERMINATION
                                                   14. NON-WAIVER PROVISION
                                                                                                                            This Agreement may be terminated at the option of any party
                                                   Failure of any party to terminate the Agreement for any of the           upon sixty (60) days written notice to the other parties, or
                                                   causes set forth in this Agreement will not constitute a waiver          without notice at the option of any party hereto upon a
                                                   of the right to terminate this Agreement at a later time for any         material breach by any party of the covenants and terms of this
                                                   of these causes.                                                         Agreement.
Certified Document Number: 82730023 - Page 3 of6




                                                   15. AMENDMENTS                                                           21. NOTICE

                                                   Except as stated in Paragraph 9, no amendment to this                    All notices to ONL and ONEQ relating to this Agreement
                                                   Agreement will be effective unless it is in writing and signed           should be sent to One Financial Way, Cincinnati, Ohio 45242,
                                                   by all the parties hereto.                                               ATTN: Legal Department. All notices to BD will be duly
                                                                                                                            given if mailed to the address shown above.
                                                   16. INDEPENDENT CONTRACTORS
                                                                                                                            22. GOVERNING LAW/ SEVERABILITY
                                                   BD and its Representatives are independent contractors with
                                                   respect to ONL and ONEQ.                                                 This agreement will be construed in accordance with the laws
                                                                                                                            of the State of Ohio. Should any provision of this Agreement
                                                   17, NOTIFICATION OF DISCIPLINARY                                         be held unenforceable, those provisions not affected by the
                                                       PROCEEDINGS                                                          determination of unenforceability shall remain in full force and
                                                                                                                            effect.


                                                                                                                        3
                                                              Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 24 of 50




                                                                                                                             of the existence and nature of the complaint. BD shall have a
                                                                                                                             reasonable amount of time, not to exceed ten (10) days unless
                                                     23. GENERAL CONDUCT OF BD                                               otherwise agreed to by the Parties, to resolve the complaint.

                                                     BD expressly agrees that neither it nor its Representatives will:       In the event the complaint is not resolved, ONL may, in its
                                                     induce agents to leave ONL; engage in any course of conduct             sole discretion, refund premiums or return contract values and
                                                     to systematically replace Contracts issued by ONL;                      waive surrender charges or otherwise act to resolve the
                                                     or recommend or cause the surrenders of cash values of the              customer's complaint.
                                                     Contracts to purchase or exchange for insurance policies or
                                                     annuities issued by other insurance companies, unless such              In the event a complaint is made by a customer or to a state or
                                                     action is in the best interests of the Contract Owner; or               federal regulatory agency or filed with an appropriate self-
                                                     otherwise do anything prejudicial to ONL's interests                    regulatory organization, BD shall fully cooperate with ONL in
                                                                                                                             responding to the complaint, including providing all
                                                     or do anything prejudicial to ONL's interests or that of its            documents and records reasonably requested by ONL.
                                                     Contract Owners. This provision will continue in force after
                                                     the termination of this Agreement.                                      25. REQUIRED ELEMENTS OF THIS AGREEMENT

                                                                                                                             This agreement is not complete unless it includes a
                                                     24. CUSTOMER COMPLAINTS                                                 Commission Schedule, and the General Letter of
                                                                                                                             Recommendation, both of which are incorporated herein by
                                                     In the event a complaint is received by ONL or ONEQ from a              reference.
                                                     customer, ONL or ONEQ will advise BD as soon as possible
Certified Document Number: 8 273 0023 - Page 4 of6




                                                                                                                         4
                   Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 25 of 50




          THE OHIO NATIONAL LIFE INSURANCE COMPANY

          OHIO NATIONAL LIFE ASSURANCE CORPORATION

          B Y:     J Yfl     Cz ) 0 6           LA-,Q
                   Title:


          OHIO NATIONAL EQUITIES, INC.


          By :   JitrYna.41           60.A.nule
                   Title:   5 ew-o
                                -
          BROKER DEALER
           /*al Lie REDACTION
          Firm CRD #         Tax ID Number

          tAC)cr R"Aciule)210-i- Cialt491
          (Name)

          aaY) 0,10(4s4- cA'                 (i2a)
          (Street Address)

                                       1-704a-
          (City, Stat Zip)


          BY:

                   Title:


trl
 ° BROKER-DEALER INSURANCE AFFILIATE

4.1 BY:

                   Title:

00

    co


V Form 8507A
-




    C.)




                                                        5
                                 Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 26 of 50




                                                           GENERAL LETTER OF RECOMMENDATION


                                    The undersigned broker-dealer, on behalf of itself and its insurance affiliate, if any, certifies to the
                            following in conjunction with the submission of licensing/appointment papers for any applicant as agent of
                            The Ohio National Life Insurance Company or Ohio National Life Assurance Corporation ("ONL"), and
                            broker-dealer will, upon request, forward proof of compliance with same to ONL in a timely manner.

                            1.       We have made a thorough and diligent inquiry and investigation into the character and background of
                            this applicant, as well as identity, residence, personal history, and experience and instruction, and are satisfied
                            that the applicant is of good moral character, financially responsible, trustworthy and qualified to act as your
                            agent.

                            2.      We have on file a current U-4 form which was completed by the applicant, and we have fulfilled all the
                            necessary investigative requirements for the registration of the applicant as a registered representative of our
                            NASD member firm. The applicant is presently registered as an NASD registered representative.

                            3.      We certify that the applicant meets all state-specific requirements for the states in which the applicant
                            wishes to be appointed, including all educational requirements, and that we have obtained all necessary
                            information about the applicant (including, where applicable, current credit reports).

                            4.      We hereby warrant that the applicant is not applying for a license with ONL The Ohio National Life
                            Insurance Company in order to place insurance chiefly and solely on his life, or lives of his relatives or
                            associates.

                            5.       In states where insurance agents may not solicit business for an insurance company until they are
                            appointed with that company, we will not permit any applicant to transact insurance as an agent of ONL until
                            duly licensed or appointed by ONL. No applicant in any of those restricted states has been permitted to write,
                            solicit business, or act as an agent in any capacity, and they will not be so permitted until the certificate of
                            authority or license applied for is received.


                            BROKER- EALE4
  8273 0023 - Page 6 o f6




                            B•
Certified Document Num




                            8507B
          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 27 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6. 2018


     Certified Document Number:        82730023 Total Pages: 6




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                   Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 28 of 50



                                                       201§a fgag 4.Q9sig.164
IONcore Premier FPDA

                                 Option 1            Option 2   Option 3   Option 4   Option 5
 Initial Premium                  6.00%               5.00%      1.00%      7.00%      3.00%
 Add-on premiums                  6.00%               5.00%      1.00%      7.00%      3.00%
 Trails*
      Deposit Yrs 2-6              0.00%              0.25%      1.00%      0.00%      0.80%
      Deposit Yrs 7 +              1.00%              1.00%      1.00%      0.00%      0.80%


     Commissions tor purcnasers age oi ana over tvpuons 1 ,4 and 5 only):
                                  Option 1           Option 4   Option 5
     Initial Premium               3.00%              3.50%      1.50%
     Add-on premiums               3.00%              3.50%      1.50%
     Trails*
          Deposit Yrs 2-6          0.00%              0.00%      0.40%
          Deposit Yrs 7 +          1.00%              0.00%      0.40%


     You must select either A** or B:
     A: Firm allows Registered Representative to choose from the following options:
           Option 1         Option 2   Option 3      Option 4      Option 5

     **if A is selected, part 2 must be completed.
     A2: If individual broker fails to select option, default will be:
            Option 1          Option 2        Option 3       Option 4      Option 5


     B: Firm chooses one option for all business:
           Option 1       Option 2        Option 3              Option 4   Option 5




  No commission chargeback will occur at death of annuitant. Annuitant must be living at time of policy delivery.
  There will be 100% chargeback if the policy is not taken during the free look period. After the free look period,
     there will be no chargeback.
„A chargeback of 1% will apply to contracts surrendered in years one and two if option 4 was chosen.
OWe reserve the right to adjust commissions on policies annuitized during the first contract year.

     Trail commissions will be paid on the quarterly anniversary, starting in the 15th month and will be
       calculated using the asset value on the anniversary less premium payments received in
c-1 the last 12 months.
cr,
    Trail commissions will continue to be paid to the broker dealer of record while the Selling Agreement
 L: remains in force and will be paid on a particular contract until the contract is surrendered or annuitized.
<)




1)



3 FORM 8507C.1

                                                                     EXHIBIT B
                Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 29 of 50




                                                   SCHEDULE OF COMMISSIONS

ONcore Value FPDA

                        Option 1   Option 2 Option 3                                       You must select either A" or B:
 Initial Premium         5.00%      4.00%    0.70%                                         A: Firm allows Registered
 Add-on premiums         5.00%      4.00%    0.70%                                         Representative to choose
 Trails*                                                                                   from the following options:
      Deposit Yrs 2-6   0.00%       0.00%      0.70%                                          Option 1       Option 2 Option 3
— Deposit Yrs 7 +       0,00%       0.50%      0.70%
                                                                                           —   If A is selected, part 2 must be completed.
Commissions for purchasers age 81 and over (Option 1 only)
                                                                                           A2: If individual broker fails
Initial Premium         2.50%                                                              to select option, default will be:
Add-on premiums         2.50%                                                                 Option 1        Option 2      Option 3
Trails*
    Deposit Yrs 2-6     0.00%
    Deposit Yrs 7 +     0.50%                                                              13: Firm chooses one option
                                                                                           for all business:
No commission chargeback will occur at death of annuitant.                                     Option 1      Option 2  Option 3
There will be a 100% chargeback if the policy is not taken during
  the free look period.
We reserve the right to adjust commissions on policies annuitized
  during the first contract year.


ONcore Flex FPDA

Initial Premium          1.00%                                       COMMISSIONS FOR PURCHASERS AGE 81 AND OVER:
Add-on premiums          1.00%                                       Initial Premium                  0.85%
Trails*                                                              Add-on premiums                  0.85%
     Deposit Yrs 2 +     1.00%                                       Trails*
                                                                        Deposit Yrs 2 +               0.85%

  No commission chargeback will occur at death of annuitant. Annuitant must be living at time of policy delivery.
 There will be a 100% chargeback if the policy is not taken during the free look period.
 After the free look period, there will be a 100% chargeback if the contract is surrendered
      during the first six 6 months following the issuance of the contract, and a 50%
      chargeback if it is surrendered during months 7 through 12 of the first contract year.
 There will be a 100% chargeback on any partial withdrawals exceeding 10% of the initial
      premium in the first 6 months, and 50% chargeback on any partial withdrawals
      exceeding 10% of the initial premium during months 7 through 12 of the first contract year.
   Trail commissions, will be paid on the quarterly anniversary,
 0 starting in the 15th month and will be calculated using the
 (1)
      asset value on the anniversary less premium payments received
 b° in the last 12 months.
/rail commissions will continue to be paid to broker dealer of record
      while the Selling Agreement remains in force and will be paid on
8 a particular contract until the contract is surrendered or annuitized.
piVe reserve the right to adjust commissions on policies annuitized
c.O1 during the first contract year.




(.)
0
iORM 8507C.2
 <1)
              Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 30 of 50



                                                   SCHEDULE OF COMMISSIONS

 ONcore Xtre FPDA

                     Option 1      Option 2                                              You must select either A** or B:
 Initial Premium      5.00%         4.00%                                                A: Firm allows Registered
 Add-on premiums . 5.00%            4.00%                                                Representative to choose
 Trails*                                                                                 from the following options:
     Deposit Yrs 2 +  0.00%          0.25%                                                 Option 1 Option 2

                                                                                         •*If A is selec ed, part 2 must be completed.
 No commission chargeback will occur at death of annuitant.
 Annuitant must be living at time of policy delivery.                                    A2: If individual broker fails
 There will be a 100% chargeback if the policy is not taken during                       t(D select o1 tion, default will be:
    the free look period.                                                                  Option 1 Option 2
 *Trail commissions, will be paid on the quarterly anniversary,
    starting in the 15th month and will be calculated using the
    asset value on the anniversary less premium payments received                        B: Firm chooses one option
    in the last 12 months.                                                               for all business:
 Trail commissions will continue to be paid to broker dealer of record                    Option 1 Option 2
    while the Selling Agreement remains in force and will be paid on
    a particular contract until the contract is surrendered or annuitized.
 We reserve the right to adjust commissions on policies annuitized
    during the first contract year.


 ONcore Llte FPDA

 Initial Premium        4.50%                                         COMMISSIONS FOR PURCHASERS AGE 81 AND OVER:
 Add-on premiums        4.50%                                         Initial Premium    2.25%
 Trails*                                                              Add-on premiums    2.25%
     Deposit Yrs 4+     1.00%                                         Trails*
                                                                          Deposit Yrs 4+ 1.00%

 No commission chargeback will occur at death of annuitant. Annuitant must be living at time of policy delivery.
 There will be a 100% chargeback if the policy is not taken during
    the free look period.
 *Trail commissions, will be paid on the quarterly anniversary,
    starting in the 39th month and will be calculated using the
    asset value on the anniversary less premium payments received
    in the last 12 months.
arail commissions will continue to be paid to broker dealer of record
    while the Selling Agreement remains in force and will be paid on
`go a particular contract until the contract is surrendered or annuitized.
4Ve reserve the right to adjust commissions on policies annuitized
    during the first contract year.

(NI
c'o
.cD



FORM 8507C.3
8
-0
          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 31 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


    Certified Document Number:         82730024 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 32 of 50

                                                                                                                                           One Finandal Way
                                                                                                                                           ancinnah, Ohio 45242
                                                                                         2018-84364 / Court: 164
                                                                                                                                           Post Office Box 237
                                                                                                                                           Cincinnati, Ohio 45201-0237
                                                      rgi Ohio National
                                                       N Financial Servicese                                                               513.794.5100
                                                                                                                                           ohionationakom



                                                                                                                                   September 21, 2018

                                                       Next Financial Group Inc
                                                       Attn: Legal Department
                                                       2500 Wilcrest Ste 620
                                                       Houston, TX 77042



                                                        RE:    Selling Agreement



                                                       To Whom it May Concern:

                                                        This letter is to provide notice of termination of any and all selling agreements, as amended, by
                                                        and between you and any of your affiliates and The Ohio National Life Insurance Company,
                                                        Ohio National Life Assurance Corporation and Ohio National Equities, Inc. Termination will be
                                                        effective December 12, 2018. Pursuant to the agreement, all individual annuity trail
                                                        compensation will cease at that time. All group variable annuity trail compensation and life
                                                        insurance renewal commissions will continue to be paid per the terms of the selling agreement.

                                                       You will be receiving information shortly about the terms for servicing your clients after
                                                       termination of the selling agreement(s).

                                                        If you have any questions, please direct them to legal@ohionationaLcom.

                                                        Sincerely,

                                                                               ,,, '''"''" •
Certified Document Number: 8273 0025 - Page 1 o f 1




                                                        William C. Price
                                                        Senior Vice President & Assistant General Counsel




                                                                                                  EXHIBIT C
          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 33 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


    Certified Document Number:         82730025 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 34 of 50
                                                                                                                                       One Financial Way
                                                                                                                                       Cincinnati, Ohio 45242

                                                                         2018-84364 / Court: 164 Post Office Box 237
                                                   .""if Ohio
                                                           •
                                                              National
                                                                •                                Cincinnati, Ohio 45201-0237
                                                          Fmancial Services ®                    Telephone: 833.810.4642
                                                                                                                                       www.ohionational.com

                                                     October 19, 2018



                                                                                                                                                Reeistered Ren

                                                    REDACTION                                                                               REDACTION
                                                                                                                                          NEXT FINCL GRP INC




                                                                               REDACTION
                                                      RE: Contract Number

                                                      Dear REDACTION


                                                     You worked with your financial professional to develop a plan that helped prepare you for retirement,
                                                     and you included an ONcore variable annuity with an optional Guaranteed Minimum Income Benefit
                                                     (GMIB) rider as a part of that plan.

                                                      However, Ohio National recognizes that life changes, and since purchasing your variable annuity, your
                                                      retirement goals might have changed. This may include the flexibility of having more assets to address
                                                      an immediate need or to reinvest these assets in another financial product better suited to address
                                                      your new goals.

                                                      Understanding this Buyout Offer
                                                      Ohio National is pleased to offer you an opportunity to enhance your financial assets in return for
                                                      your agreement to cancel your ONcore variable annuity contract and guaranteed benefits. Deciding
                                                      whether to accept this offer is an important decision. You may wish to work with a trusted financial
                                                      professional to evaluate your retirement plan and retirement income needs to determine if this offer
                                                      is right for you.

                                                      By accepting this offer, your variable annuity's Contract Value will be enhanced by an amount equal to
                                                      the greater of:

                                                                1.   An Enhancement Amount equal to 50% (the "Enhancement Percentage") of the
                                                                     Enhancement Base, which is defined as your Contract Value subtracted from the value of
CertifiedDocument Number: 82730026 - Page 1 of 7




                                                                     your GMIB rider's Guaranteed Earnings Income Base (GEIB), up to a maximum of 20% of
                                                                     the GEIB value; or

                                                                2.   A Minimum Enhancement Amount equal to 7.5% (the "Minimum Enhancement
                                                                     Percentage") of your Contract Value


                                                      You may then receive the Enhanced Contract Value as a cash surrender or transfer it to a financial
                                                      product available from another financial institution. In addition, we'll waive any and all charges
                                                      associated with surrender if you accept the Buyout Offer.




                                                      (continued)



                                                                                                            EXHIBIT D
                                                     The Ohio National Life Insurance Company l Ohio National Life Assurance Company
                                                      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 35 of 50




                                                    Contract and rider values
                                                    As of the date of this letter, your Contract Value, GEIB value and enhanced values are as follows:

                                                    Enhancement Amount Calculation
                                                    Step 1.
                                                                              $724,272.30 - $581,031.32 = $143,240.98
                                                                          GEIB Value — Contract Value = Enhancement Base


                                                    Step 2.
                                                                                     $143,240.98 x 50% = $71,620.49
                                                                   Enhancement Base x Enhancement Percentage = Enhancement Amount*
                                                                     *The Enhancement Amount cannot exceed 20% of the GEIB Value.




                                                    Minimum Enhancement Amount Calculation
                                                     Step 1.
                                                                                   $581,031.32 x 7.5% = $43,577.35
                                                           Contract Value x Minimum Enhancement Percentage = Minimum Enhancement Amount



                                                    If you accept this offer, the greater of the two enhancement values above ($71,620.49 and
                                                    $43,577.35) will be added to your Contract Value as of the date all requirements are received in good
                                                    order.

                                                    As a result, your Enhanced Contract Value as of the date of this letter would be $652,651.81.

                                                    Your Contract Value and GEIB value may change between the date of this letter and the date
                                                    any requirements are received in good order. As a result, your Enhancement Amount, Minimum
                                                    Enhancement Amount and Enhanced Contract Value may vary from what is shown in this offer
                                                    letter. To learn your current values as of a specific date, we encourage you to contact Ohio National's
                                                    Annuity Product Specialists at 833.810.4642.

                                                    Factors to consider
                                                    Before accepting the Buyout Offer, it is important to consider your current and future income and
                                                    accumulation needs, as well as any other features or optional riders associated with your variable
                                                    annuity contract. This buyout opportunity is an optional offer that may not be appropriate for all
Certified Document Number: 82730026 - Page 2 o f7




                                                    individuals, and you may wish to discuss your retirement plans with a financial professional prior to
                                                    making a decision.

                                                    If you decline the offer, your existing variable annuity contract and riders will continue to provide the
                                                    same benefits they do today. However, please note that if you elect to accept the offer, your GMIB
                                                    rider, existing variable annuity contract and any other riders or features attached to it, including death
                                                    benefits, will terminate, and cannot be reinstated.




                                                    (continued)
                                                   Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 36 of 50


                                                 We believe this offer can be mutually beneficial to Ohio National and certain clients. Please refer
                                                 to the enclosed GMIB Buyout Offer brochure for additional information and a more detailed
                                                 explanation of the offer.

                                                 Information to review
                                                 Deciding whether to accept this offer is an important decision. Please carefully review the following:
                                                    •   Your prospectus and the prospectus supplement included in this mailing

                                                     •    Your existing contract and any endorsements added to it

                                                     •    The offer letter and summary of values

                                                     •    The enclosed GMIB Buyout Offer brochure

                                                     •    GMIB Buyout Offer Acceptance form

                                                 Please note that you may only accept the offer between November 12, 2018 and February 11, 2019.
                                                 However, we may choose to end the offer period sooner, in which case you will be notified.

                                                 The enclosed GMIB Buyout Offer Acceptance form must be signed and received in good order during
                                                 the period shown above. A return envelope is enclosed for your convenience. If you choose to
                                                 transfer your Enhanced Contract Value to another financial institution, any additional paperwork
                                                 required by your chosen financial institution must be received in good order within 30 calendar days
                                                 of the date the offer period ends.

                                                 If you have any questions, please contact your financial professional or Ohio National's Annuity
                                                 Product Specialists at 833.810.4642.

                                                 Sincerely,


                                                   1/1144f
                                                   / 1
                                                 Nicole Breitenstein, MBA
                                                 Second Vice President, Annuity Operations

                                                 Enclosures


                                                 NOT A DEPOSIT                                              NOT FDIC INSURED             OT GUARANTEED BY ANY BANK
                                                 NOT INSURED BY ANY GOVERN1VIENT AGENCY                                                ruy LOSE VALUE


                                                 Variable Annuity Issuer: The Ohio National Life Insurance Company
CertifiedDocumentNumber: 82730026 - Page 3 of7




                                                 Variable Annuity Distributor: Ohio National Equities, Inc., Member FINRA

                                                 Variable annuities are sold by prospectuses, which contain more complete information including fees, sourrender charges
                                                 ( contingent deferred sales) charges and other costs that may apply.

                                                 To obtain current prospectuses, contact your financial professional or visit ohionationaLcom/fundinfo. Please read the
                                                 product and fund prospectuses carefully before you invest or send money. Investors should consider the investment
                                                 objectives, strategies, risk factors, charges and expenses of the underlying variable portfolios carefully before investing.
                                                 The fund prospectus contains this and other information about the underlying variable portfolios.

                                                 Early withdrawals or surrenders may be subject to surrender charges. Withdrawals are also subject to ordinary income tax
                                                 and, if taken prior to age 59%, a 10% federal tax penalty may apply. Tax rules require that withdrawals be taken first from
                                                 any unrealized gain in the contract. Federal and state tax laws applicable to this product are subject to change. You are
                                                 encouraged to consult your personal tax adviser for further information.

                                                 There is no additional tax-deferral benefit for contracts purchased in an IRA or other tax-qualified retirement plans because
                                                 such retirement plans already have tax-deferred status. An annuity should only be purchased in an IRA or qualified plan if
                                                 the contract owner values some of the other features of the annuity and is willing to incur any additional costs associated
                                                 with the annuity.
                                                    Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 37 of 50



                                                 Neither asset allocation nor diversification assures a gain or protects against a loss in declining markets.

                                                 Variable annuities are long-term investment vehicles designed to accumulate money on a tax-deferred basis for retirement
                                                 purposes. Upon retirement, variable annuities may pay out an income stream of a series of payments or a lump sum. If you
                                                 die during the accumulation or payout phase, your beneficiary may be eligible to receive any remaining Contract Value.

                                                 Guarantees are based upon the claims-paying ability of The Ohio National Life Insurance Company. Guarantees do not
                                                 apply to the investment performance or account value of the underlying portfolios. As with any investment, investing in
                                                 variable portfolios involves risk, including possible loss of principal.

                                                 Product, product features and rider availability vary by state. Certain features may vary by broker-dealer. Issuer not licensed
                                                 to conduct business in NY.

                                                 THIS MATERIAL IS FOR GENERAL USE WITH THE PUBLIC AND IS NOT INTENDED TO PROVIDE INVESTMENT ADVICE FOR
                                                 ANY INDIVIDUAL.




                                                 T-394245 10-18
CertifiedDocument Number: 82730026 - Page 4of7
                                                                Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 38 of 50

                                                                                                                                   The Ohio National Life Insurance Company
                                                                                                                                   Ohio National Life Assurance Corporation

                                                                                                                                    P.O. Box 5308


                                                    2 .Ohio National                                                                Cincinnati, Ohio 45201-5308
                                                    P                                                                               833.810.4642
                                                       Financial Services ®                                                         ohionational.com


                                                    GMIB Buyout Offer Acceptance Form
                                                    Please Print
                                                        Contract Number                         Annuitant                                    Owner




                                                    I understand that, by signing this form, I am accepting Ohio National's offer to enhance my Contract Value in return for
                                                    my agreement to terminate my variable annuity and any associated rider(s). The Enhancement Amount is only
                                                    calculated and added to the Contract Value at the time that this form and all necessary requirements (as outlined below)
                                                    are received in good order. I also understand that Ohio National will waive any charges and deductions associated with
                                                    surrender of my variable annuity.

                                                    As a result of my decision to accept the Buyout Offer (Please Check One):

                                                    11 I want to transfer / exchange my full Enhanced Contract Value to a financial product available from another financial
                                                        institution. All required paperwork is either attached or will be submitted under separate cover. I understand that
                                                        my offer acceptance, including the calculation of the Enhancement and its addition to my contract value, will not be
                                                        processed until my transfer / exchange paperwork and any other requirements are received in good order, which
                                                        must occur within thirty calendar days of the date the Buyout Offer acceptance window closes. (Please complete
                                                        sections 5 — 6 only)
                                                    III I want to take receipt of the Enhanced Contract Value as a Full Surrender (Please complete Sections 1 — 6)



                                                    Section 1— Full Surrender
                                                    I understand that, by signing this form, I am requesting my annuity contract to be surrendered in full. The original
                                                    contract is attached or, if not attached, I attest that I have done a diligent search and cannot find the contract. I agree
                                                    that if the contract shall be found at a later date, it will be returned to the Company. I also agree, jointly and severally on
                                                    behalf of my heirs, successors, and assignees, to indemnify the Company from any and all claims, suits, costs, or
                                                    expenses to which it may be subjected or in any way made liable in consequence of the Company's compliance with the
                                                    provisions of the original contract without its delivery to the Company.

                                                    Section 2 —Taxation
Certified Document Number: 8273 0026 - Page 5 of7




                                                    Federal Taxation: If you do not select an option below, we are required to withhold at least 10% of the taxable amount.

                                                    0 I DO NOT want to have federal income tax withheld from my withdrawal.

                                                    0       I DO want to have           % federal income tax withheld from my withdrawal (must be less than 100%).

                                                    State Taxation: We will withhold state income tax on the taxable amount if: (1) you specifically request that we do so on
                                                    this form and we are able to do so for your state; or (2) we are required to do so under state law. If you have questions
                                                    regarding mandatory state withholding, please contact our Annuity Product Specialists at 833.810.4642.

                                                        0   I DO NOT want to have state income tax withheld from my withdrawal.

                                                        D   I DO want to have            % state income tax withheld from my withdrawal.

                                                        Other federal or state withholding rules may apply to your withdrawal.
                                                        I understand that I am liable for payment of federal and state income tax on any taxable portion of the requested
                                                        payment and could be subject to tax penalties under the estimated tax payment rules if payments are not adequate.

                                                        Form V-4619.3-G BO 10/18             This form may be faxed to 513.794.4730.                                Page 1 of 3
                                                               Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 39 of 50




                                                                            PLEASE COMPLETE ALL APPLICABLE SECTIONS OF THIS FORM AND SIGN.

                                                    Section 3 — Method of Disbursement (please check one)
                                                    0 Check (Unless otherwise indicated, all checks will be sent via regular U.S. mail).

                                                    0 Wire Transfer (There is a $25 fee to wire funds and your financial institution may also charge a fee for incoming wire
                                                    transfers.)

                                                    0 Electronic Funds Transfer (EFT) - Please complete the below agreement. A voided check or a copy of a voided check
                                                    must be attached in order for us to process the withdrawal. EFT distributions cannot exceed $50,000. EFT may not be an
                                                    option for custodial-owned contracts.

                                                    Mail to: (please note: if not completed, the check will be sent to the address of record)
                                                    Please note: Checks must be made payable for the benefit of the contract owner(s).


                                                    Name:

                                                    Address:

                                                    City:                                             State:                                            Zip:


                                                    Section 4 — Electronic Funds Transfer (EFT) Agreement for Direct Deposit
                                                    Type of account: El Checking (please attach a voided check)            Ej   Savings (please attach a voided pre-encoded
                                                    deposit slip)



                                                    Name of the Financial Institution:                              Account Number:


                                                    ABA/Transit Routing Number:                                      Name(s) as it appears on the account ° :


                                                    Address of the Financial Institution:                           Telephone Number of Financial Institution:


                                                    For credit to my/our account all funds payable by The Ohio National Life Insurance Company or Ohio National Life
                                                    Assurance Corporation (hereafter referred to as Ohio National) represent payment from my/our contract referenced
                                                    above.
CertifiedDocument Number: 8 2730026 - Page 6 o f7




                                                    l/We authorize the Financial Institution named above to reimburse Ohio National, from this or any other account l/we
                                                    may hold in such institution, for any payment received by the Financial Institution to which l/we was/were not entitled
                                                    due to death prior to the due date of the payment.
                                                    l/We understand that Ohio National is relying on the information that l/we provided on this form, and further
                                                    understand that Ohio National will not be liable for any losses or charges due to incorrect, outdated, or incomplete
                                                    information that has been provided on this form.
                                                    Beginning in 2015, an individual may not make more than one non-taxable 60-day rollover from one IRA to another
                                                    within each twelve month period. This limit applies to all types of IRAs including SEP, SIMPLE and Roth IRAs. By signing
                                                    this form and instructing Ohio National to distribute funds as a non-taxable rollover, you are representing that you have
                                                    not received a distribution from any other IRA in the preceding one-year period that was rolled over into an IRA.




                                                     Form V-4619.3-GBO 10/18                This form may be faxed to 513.794.4730.                              Page 2 of 3
                                                               Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 40 of 50


                                                                               PLEASE COMPLETE ALL APPLICABLE SECTIONS OF THIS FORM AND SIGN.



                                                      The undersigned hereby consents to the provisions contained herein:



                                                      Section 5 -      By signing below, I acknowledge and understand:

                                                      I / We have received and reviewed the prospectus supplement for this offer.

                                                      That in return for my acceptance of this offer, I / We agree to terminate my variable annuity contract and any associated
                                                      rider(s).
                                                      My contract value and Guaranteed Earnings Income Base (GEIB) value may change between the date of the offer letter
                                                      and the date all requirements are received in good order. As a result, the dollar amount of the Enhancement may vary
                                                      from what is shown in the offer letter.

                                                      I / We have discussed the implications of accepting this offer with my tax advisor and beneficiaries or I'm waiving the
                                                      opportunity to do so.
                                                      I / We cannot revoke my acceptance of this offer once my acceptance is processed.

                                                      Section 6 — Signature(s)


                                                      Signature of Owner*                       Date                     Signature of Joint Owner*        Date




                                                      Social Security Number of Contract Owner**                         Daytime Phone Number



                                                      Certification:

                                                       Payment must be made to the contract owner(s). Ohio National is unable to pay or direct deposit to a third-party
                                                      El

                                                      account.

                                                      * I hereby certify that I, the above-signed, am the owner of this annuity contract or, if the contract is trust, custodial,
                                                      corporate or partnership owned, that I am an authorized signatory thereof and that this request is being submitted in
                                                      my capacity as an authorized signatory of the trust, custodial account, corporation or partnership. The above-signed
                                                      hereby agrees, for ourselves, and, if any, our subsidiaries, agents, employees and directors at all times to indemnify and
                                                      hold harmless The Ohio National Life Insurance Company (ONLIC), each of its subsidiaries, agents, employees and
CertifiedDocument Number : 8273 0026 - Page 7 o f 7




                                                      directors against any and all claims, liabilities, damages, demands, actions, controversies, charges, expenses and losses
                                                      sustained or incurred by ONLIC's actions in making the change requested above and release the same from any liability
                                                      arising from the execution of this transaction.

                                                      ** Under the penalties of perjury, I certify that the information provided on this form is true, correct, and complete. I
                                                      have not been notified by the Internal Revenue Service that I am subject to withholding for under-reporting under
                                                      Section 3406(a)(1)(c). I am a U.S. citizen or a U.S. resident alien.




                                                       Form V-4619.3-GBO 10/18                This form may be faxed to 513394.4730.                               Page 3 of 3
          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 41 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


    Certified Document Number:         82730026 Total Pages: 7




    Chris Daniel, DISTRICT CLERK
    HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 42 of 50


                                                                                                                                                One 1-inandal Way

                                                                                  2018-84364 / Court: 164                                       Cincinnati, Ohio 45242

                                                                                                                                                Post Office Box 237
                                                                                                                                                Cindnnati, Ohio 45201-0237
                                                          Ohio National                                                                         513754.6100
                                                          Financial Services.                                                                   ohionafional.corn


                                                                                                                                      September 21, 2018

                                                    Next Financial Group Inc
                                                    2500 Wilcrest Ste 620
                                                    Houston, TX 77042



                                                    RE:     Ongoing Servicing



                                                    To Whom It May Concern:

                                                    This letter pertains to the variable insurance policies and variable annuity contracts issued by The Ohio
                                                    National Life Insurance Company and its subsidiary, Ohio National Life Insurance Assurance Corporation
                                                    (collectively, "ONL"), for which your firm is designated as broker-of-record and your registered
                                                    representatives (your "Representatives") are designated as representatives-of-record (the "Variable
                                                    Contracts") and to the fixed insurance policies and annuity contracts, including fixed indexed annuities,
                                                    issued by ONL for which your Representatives are designated as the agent of record (collectively with
                                                    the Variable Contracts, the "Contracts").

                                                    As you know, we recently notified you of a termination of your firm's selling agreement with ONL and
                                                    Ohio National Equities, Inc. for the distribution of the Contracts, effective December 12, 2018. However,
                                                    ONL will continue to maintain the designations of your firm and your Representatives as broker-of-
                                                    record and representative-of-record, respectively, on its records and is willing to continue to provide
                                                    you with access to ON-Net (or other ONL advisor portal) and provide you customer information through
                                                    ON-Net, customer service, written correspondence and, where available, through the DTCC (co(lectively
                                                    the "Customer Information Services") to continue to service t)e Contracts, in the case of each Contract
                                                    until the Contract is canceled or your firm is no longer designated as broker-of-record for the Contract,
                                                    subject to the following paragraph.

                                                    So long as your firm and your Representatives continue to access information related to the Contracts
                                                    through the Customer Information Services, your firm shall, and shall cause your Representatives to,
CertifiedDocument Number: 82730027 - Page 1 o f 2




                                                    comply with all applicable laws and regulations related to the servicing of the Contracts. Your firm shall,
                                                    and shall cause your Representatives to, comply with ONL's policies and procedures regarding the
                                                    security and privacy of information related to the Contracts made available to you or your
                                                    Representative through the Customer Information Services, including compliance with all applicable
                                                    cybersecurity laws and regulations. In addition, your firm shall hold harmless and indemnify ONL for any
                                                    loss or expense suffered as a result of any violation of, or noncompliance with, any applicable law or
                                                    regulation, related to the servicing of the Contracts or to any information accessed or information or
                                                    orders entered via the Customer Information Services or any fraudulent use of the Customer
                                                    Information Services.
                                                                                                                                                          (Over)




                                                                                                   EXHIBIT E
                                                      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 43 of 50




                                                    Your firm shaH be deemed to have consented to the terms and conditions of this letter if your firm or
                                                    your Representatives continue to access information related to the Contracts through the Customer
                                                    Information Services, If your firm is unwilling to comply with the terms and conditions of this letter,
                                                    please notify us so that we can restrict access to the Customer Information Services.

                                                    If you have any questions about any of the information in this letter, feel free to contact us at
                                                    legal@ohionational,com.

                                                    Sincerely,




                                                         Ivo,'. • -
                                                    William C, Price
                                                    Senior Vice President & Assistant General Counsel
CertifiedDocument Number: 82730027 - Page 2 o f 2
           Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 44 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


     Certified Document Number:        82730027 Total Pages: 2




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                  Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 45 of 50

                                                                                                                                                                                                              11/28/2018 9:10 AM
                                                                                                               CIVIL PROCESS REQUEST FORM                                             Chris Daniel - District Clerk Harris County
                                                                                                                                                                                                        Envelope No. 29297877
                                                                                                                                                                                                                             grah
                                                                              FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE                                              PLEADIN(i Filed: 11/28/201891 AM
                                                                             FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

                                                     CASE NUMBER: 2018-84364                                                  CURRENT COURT: 164TH District Court

                                                     TYPE OF INSTRUMENT TO BE SERVED                                  (See Reverse For Types):         Plaintiff's Original Petition

                                                     FILE DATE OF MOTION:

                                                     SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
                                                     1. NAME: The Ohio National Life Insurance Company
                                                          ADDRESS: One Financial Way, Cincinnati, Ohio 45242
                                                          AGENT, (if applicable): Corporation Service Company, 211 E. 7 th Street, Suite 620, Austin, TX 78701-3218


                                                     TYPE OF SERVICE/PROCESS TO BE ISSUED                                    (see reverse for specific type): Plaintiff's Original Petition

                                                          SERVICE BY (check one):
                                                             XX ATTORNEY PICK-UP                      LI CONSTABLE
                                                             E CIVIL PROCESS SERVER - Authorized Person to Pick up:                                     -                                     Phone:
                                                             LI MAIL                                  111 CERTIFIED MAIL
                                                             LI PUBLICATION:
                                                                  Type of Publication: LI COURTHOUSE DOOR, or
                                                                                       LI NEWSPAPER OF YOUR CHOICE:
                                                             LI OTHER, explain
                                                                                                                      ATTENTION: Effective Junel, 2010

                                                          For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
                                                       Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                                                                       for mail back. Thanks you,
                                                     **********************************************************************************************************

                                                     2.    NAME: Ohio National Life Assurance Corporation
                                                           ADDRESS: One Financial Way, Cincinnati, Ohio 45242
                                                           AGENT, (if applicable): Corporation Service Company, 211 E. 7 th Street, Suite 620, Austin, Tx 78701-3218
                                                     TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific Oipe): Plaintiff's Original Petition
                                                           SERVICE BY (check one):
                                                              XX ATTORNEY PICK-UP                                                           LI CONSTABLE
CertifiedDocument Number: 82743 642 - Page 1 o f 2




                                                                 CI    CIVIL PROCESS SERVER - Authorized Person to Pick up:                                 -                                 Phone:
                                                                 E     MAIL                                                                 CI    CERTIFIED MAIL
                                                                 DI PUBLICATION:
                                                                          Type of Publication: LI COURTHOUSE DOOR, or
                                                                                                             LI    NEWSPAPER OF YOUR CHOICE:
                                                                 LI     OTHER, explain




                                                                                                                                           Page 1 of 2
                                                      5: WormsLiMCivil Bureau \Civ Fans Intake & Customer Svc \Civintake \Civil Process Request Form                                                            Rev. 5/7/10

                                                                                                                                                                                  EXHIBIT A-4
                                                                    Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 46 of 50

                                                       3. NAME: Ohio National Equities, Inc.
                                                            ADDRESS: 237 William Howard Taft Road, Cincinnati, OH 45219
                                                            AGENT, (fapplicable): Service of Process, Texas Secretary of State, P. 0. Box 12079, Austin, TX 78711-2079
                                                       TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific OM: Plaintiff s Original Petition
                                                            SERVICE BY (check one):
                                                               XX ATTORNEY PICK-UP                                                         0     CONSTABLE
                                                                  0     CIVIL PROCESS SERVER - Authorized Person to Pick up:                            -                     Phone:
                                                                  0     MAIL                                                               0     CERTIFIED MAIL
                                                                  0     PUBLICATION:
                                                                         Type of Publication: 0 COURTHOUSE DOOR, or
                                                                                              0 NEWSPAPER OF YOUR CHOICE:
                                                                  El    OTHER, explain


                                                       4. NAME: Ohio National Financial Services, Inc.
                                                            ADDRESS: One Financial Way, Cincinnati, Ohio 45242
                                                            AGENT,       (/applicable):     Service of Process, Texas Secretary of State, P. 0. Box 12079, Austin, TX 78711-2079
                                                       TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): Plaintiff s Original Petition
                                                            SERVICE BY (check one):
                                                               XX ATTORNEY PICK-UP                                                          El    CONSTABLE
                                                                  0      CIVIL PROCESS SERVER - Authorized Person to Pick up:                             -                   Phone:
                                                                  0      MAIL                                                               0 CERTIFIED MAIL
                                                                  El     PUBLICATION:
                                                                          Type of Publication:               El COURTHOUSE DOOR, or
                                                                                                             0 NEWSPAPER OF YOUR CHOICE:
                                                                   0 OTHER, explain



                                                       ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
                                                       NAME: Andrew R. Harvin                                                                 TEXAS BAR NO./ID NO. 09187900
                                                       MAILING ADDRESS: 440 Louisiana, Suite 2300, Houston, TX 77002
                                                       PHONE NUMBER: 713-228-5100                                                                FAX NUMBER: 713-228-6138

                                                       EMAIL ADDRESS: aharvin@drhrlaw.com
Certified Docum ent Number: 82743 642 - Page 2 o f 2




                                                            SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
                                                            CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
                                                            SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE AC I ION BY THE PARTIES.




                                                                                                                                            Page 2 of 2
                                                        SAFormsLiblCivil BureaMCiv Farn Intake & Customer Svc \ Civintake \Civil Process Request Form                                  Rev. 5/7/10
          Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 47 of 50




    I, Chris Daniel, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this December 6, 2018


    Certified Document Number:         82743642 Total Pages: 2




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
      Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 48 of 50                              12/7/2018 9:24 AM
                                                                                   Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 29571225
                                                                                                        By: Lakeisha Williams
                                                                                                    Filed: 12/7/2018 9:24 AM

                                      CAUSE NO. 2018-84364

 NEXT FINANCIAL GROUP, INC.                       §    IN THE DISTRICT COURT OF
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §
                                                  §    HARRIS COUNTY, TEXAS
 THE OHIO NATIONAL LIFE                           §
 INSURANCE COMPANY, THE OHIO                      §
 NATIONAL LIFE ASSURANCE                          §
 CORPORATION, OHIO NATIONAL                       §
 EQUITIES, INC. and OHIO NATIONAL                 §
 FINANCIAL SERVICES, INC.,                        §
                                                  §
         Defendants.                              §    164TH JUDICIAL DISTRICT

                              DEFENDANTS’ ORIGINAL ANSWER

        Defendants The Ohio National Life Insurance Company, The Ohio National Life

Assurance Corporation, Ohio National Equities, Inc., and Ohio National Financial Services, Inc.

file their Original Answer to the Original Petition filed by Plaintiff Next Financial Group, Inc.

(“Plaintiff”), and state:

                                       GENERAL DENIAL

        Subject to such admissions and stipulations as may be made at or before time of trial,

Defendants deny generally and specially the material allegations in Plaintiff’s Original Petition,

pursuant to Tex. R. Civ. P. 92, and demand strict proof thereof in accordance with the requirements

of the laws of this state.

                                   AFFIRMATIVE DEFENSES

        1.      Plaintiff’s claims are barred by the terms of the contract(s) at issue.

        2.      Plaintiff’s claims are barred by the failure of a condition precedent.




Defendants’ Original Answer                                                                          Page 1
                                                                      EXHIBIT A-5
    Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 49 of 50



        3.      Plaintiff’s claims for equitable relief are barred because Plaintiff has an adequate

remedy at law and/or because such claims are premised on self-created harm.

        4.      Defendants reserve the right to assert additional affirmative defenses as the case

proceeds.

                                              PRAYER

        Defendants request the following relief:

        1.      That Plaintiff take nothing by reason of its suit;

        2.      That Defendants be dismissed with their costs; and

        3.      That Defendants have such other and further relief, both
                general and special, at law and in equity, to which they may
                show themselves justly entitled.


                                       Respectfully submitted,


                                       By:     /s/ Bill E. Davidoff
                                               Bill E. Davidoff
                                               Texas Bar No. 00790565
                                               bill.davidoff@figdav.com

                                       FIGARI + DAVENPORT, LLP
                                       901 Main Street, Suite 3400
                                       Dallas, TX 75202
                                       Tel: 214.939.2000
                                       Fax: 214.939.2090

                                       ATTORNEYS FOR DEFENDANTS




Defendants’ Original Answer                                                                   Page 2
    Case 4:18-cv-04652 Document 1-1 Filed on 12/10/18 in TXSD Page 50 of 50



                               CERTIFICATE OF SERVICE

        I certify that on December 7, 2018, a copy of foregoing document was electronically filed
via efile.txcourts.gov, which will automatically serve a Notice of Electronic Filing on the
following attorney:

        Andrew R. Harvin
        aharvin@drhrlaw.com
        Doyle, Restrepo, Harvin & Robbins, LLP
        The Lyric Centre
        440 Louisiana Street, Suite 2300
        Houston, Texas 77002
        Attorneys for Plaintiff

                                            /s/ Bill E. Davidoff
                                            Bill E. Davidoff




Defendants’ Original Answer                                                                Page 3
